Citation Nr: 0333708	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-17 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
paranoid type, currently rated 50 percent disabling. 

2.  Entitlement to a total rating based on individual 
unemployability due to the veteran's service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran had active duty from June 1973 to December 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama  


REMAND

The Board notes that since the last VA compensation 
examination in June 2001 the veteran has been receiving 
ongoing treatment at a VA facility for his psychiatric 
illness.  A review of the records show that the veteran has 
reported increased symptoms.  As such the Board finds that a 
contemporaneous examination is warranted in this case.   

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  In this regard the 
veteran was informed of the VCAA and the 30 day notice in a 
letter from the RO in April 2003.  

Accordingly, the case is REMANDED to the RO for the following 
development:
 
1.  Ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA) notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5103, and 5103A, and any 
other applicable legal precedent.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should request the VA medical 
facility in Tuscaloosa to furnish copies 
of any medical records pertaining to 
treatment for the veteran's psychiatric 
illness from January 2003 to the present.  

3.  A VA examination should be conducted 
by a psychiatrist to determine the 
severity of the service-connected 
psychiatric disorder.  All tests and 
studies deemed necessary should be 
conducted.  It is requested that the 
examiner obtain a detailed occupational 
history.  It is requested that the 
examiner include a Global Assessment of 
Functioning (GAF) score.  In addition, 
the examiner should provide an opinion 
concerning the impact of the 
service-connected psychiatric disability 
on the veteran's ability to work.  The 
claims folder must be made available to 
the physician for review in conjunction 
with the examination.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
and the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




